               Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 1 of 9



 1   Douglas M. Lash, WSBA #48531
     BARLOW COUGHRAN
 2   MORALES & JOSEPHSON, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: douglasm@bcmjlaw.com
 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     BOARDS OF TRUSTEES OF THE
10   LOCAL 191 I.B.E.W. HEALTH AND
     WELFARE TRUST FUND; LOCAL 191
11   I.B.E.W. MONEY PURCHASE PLAN;
     NORTHWEST WASHINGTON                              NO.
12   ELECTRICAL INDUSTRY JOINT
     APPRENTICESHIP & TRAINING                         COMPLAINT FOR BREACH OF
13   TRUST; NATIONAL ELECTRICAL                        COLLECTIVE BARGAINING
     BENEFIT FUND,                                     AGREEMENT AND TO ENFORCE
14                     Plaintiffs,                     TERMS OF TRUST AGREEMENTS
            v.
15
     MAIN STREET ELECTRIC,
16   INCORPORATED, a Washington
     CORPORATION, UBI NO. 601843635,
17                   Defendant.

18           For their complaint, plaintiffs allege as follows:

19                                    I. PARTIES & JURISDICTION

20           1.       Plaintiffs are the Boards of Trustees of the Local 191 I.B.E.W. Health and

21   Welfare Trust Fund, the Local 191 I.B.E.W. Money Purchase Plan, the Northwest

22   Washington Electrical Industry Joint Apprenticeship and Training Trust, and the National

     COMPLAINT FOR BREACH OF COLLECTIVE                                      BARLOW COUGHRAN
                                                                         MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 1                                            1325 FOURTH AVE, SUITE 910
                                                                              SEATTLE, WA 98101
                                                                                 (206) 224-9900

       5300 075 dd11wd0153
               Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 2 of 9



 1   Electrical Benefit Fund (collectively, “Trust Funds”).

 2           2.       The Trust Funds are joint labor-management trust funds under the Employee

 3   Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et seq. as amended. The

 4   Trust Funds bring this action pursuant to sections 502(a)(3) and 515 of ERISA, 29 U.S.C.

 5   §§1132(a)(3) and 1145.

 6           3.       Main Street Electric, Incorporated is corporation (hereafter “Main Street”),

 7   engaged in business within the jurisdiction of this Court, and such business affects commerce

 8   within the meaning of Section 301(a) of the Act.

 9           4.       Main Street’s principal office is listed as 749 Main Street, Edmonds,

10   Washington 98020.

11           5.       Jurisdiction over the defendant is conferred by Sections 502(g)(2) and 515 of

12   ERISA. 29 U.S.C. §§1132(g)(2) and 1145.

13           6.       ERISA §502, 29 U.S.C. §1132 provides that suit may be brought to enforce the

14   terms of the Trust Agreements and for the collection of delinquent contributions.

15           7.       This court has subject matter jurisdiction pursuant to Section 502(a)(3) of

16   ERISA, 29 U.S.C. 1132(a)(3).

17                                             II. VENUE

18           8.       The Trust Funds are administered in King County, Washington.

19           9.       Pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), venue is

20   appropriate in this Court.

21

22

     COMPLAINT FOR BREACH OF COLLECTIVE                                        BARLOW COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 2                                              1325 FOURTH AVE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                   (206) 224-9900

       5300 075 dd11wd0153
               Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 3 of 9



 1           III. FIRST CAUSE OF ACTION: BREACH OF COLLECTIVE BARGAINING
                                       AGREEMENT
 2

 3           10.      Plaintiffs re-allege the facts set forth in paragraphs 1 through 9 above as if

 4   stated fully herein, and further allege as follows:

 5           11.      At all times material, Main Street has been signatory to the following

 6   collective bargaining agreements (“CBAs”) with Cascade Chapter, N.E.C.A. and the Trust

 7   Funds (true and correct copies of the Letters of Assent are attached as Exhibit A):

 8                    a.     Inside Wireman
                      b.     Lighting & Fixture Maintenance
 9

10           12.      On September 24, 1998 and October 5, 2004, Terry Humann, identified as

11   “Owner” executed the attached Letters of Assent on behalf of Main Street.

12           13.      Main Street’s Letters of Assent further provide that the Assents “... shall

13   remain in effect until terminated by the undersigned employer giving written notice to the

14   Cascade Chapter, NECA and to the Local Union at least one hundred fifty (150) days prior to

15   the then current anniversary date of the applicable approved labor agreement.”

16           14.      Main Street has not terminated its Letters of Assent.

17           15.      The Letters of Assent incorporates by reference the terms and conditions of the

18   following collective bargaining agreements (“CBAs”):

19                  Inside Wireman Collective Bargaining Agreement between Cascade
                      a.
                    Chapter, National Electrical Contractors Association and Local
20                  Union #191 International Brotherhood of Electrical Workers
                    (“Inside Wireman Agreement”)
21             b.   Light Fixture Maintenance Agreement between Cascade Chapter,
                    National Electrical Contractors Association and Local Union #191
22                  International Brotherhood of Electrical Workers (“Light Fixture
                    Agreement”)
     COMPLAINT FOR BREACH OF COLLECTIVE                             BARLOW COUGHRAN
                                                                MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 3                                   1325 FOURTH AVE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                   (206) 224-9900

       5300 075 dd11wd0153
                Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 4 of 9



 1           16.      By signing the Letters of Assent, Main Street agreed to make fringe benefit

 2   contributions to the Trust Funds and agreed “to comply with, and be bound by, all of the

 3   provisions contained in said current and subsequent approved labor agreements.”

 4           17.      The CBAs state that signatory employers agree “to be bound by the provisions

 5   of the Trust Agreements creating the jointly trusteed funds, and all amendments hereafter

 6   adopted and agrees to accept as its representatives, the initial Employer Trustees and their

 7   lawfully appointed successors.”

 8           18.      The CBAs and Trust Agreements require Main Street to make contributions to

 9   the Trust Funds on behalf of covered employees.

10           19.      The Trust Agreements authorize the Trust Funds to audit contributing

11   employer’s books and records.

12           20.      The Trust Funds have requested documents and payroll records necessary to

13   complete an audit of Main Street’s books and records for the period of January 2014 through

14   current.

15           21.      As of the date of this Complaint, Main Street has refused to provide the

16   documents and payroll records necessary to complete an audit of its books and records for the

17   period of January 2014 through current.

18           22.      ERISA permits a fiduciary to bring suit to bring redress violations of the Trust

19   Agreement or enforce provisions of the Trust Agreement. ERISA § 502(a)(3), 29 U.S.C.

20   § 1132(a)(3).

21           23.      Pursuant to ERISA and the Trust Agreements, the Trust Funds are entitled to

22   an award from this court ordering Main Street to turn over the documents and payroll records

     COMPLAINT FOR BREACH OF COLLECTIVE                                          BARLOW COUGHRAN
                                                                             MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 4                                                1325 FOURTH AVE, SUITE 910
                                                                                  SEATTLE, WA 98101
                                                                                     (206) 224-9900

       5300 075 dd11wd0153
               Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 5 of 9



 1   necessary to complete an audit of its books and records and otherwise comply with the payroll

 2   audit provision of the Trust Agreements.

 3                 IV. SECOND CAUSE OF ACTION: DELINQUENT CONTRIBUTIONS

 4           24.      Plaintiffs re-allege the facts set forth in paragraphs 1 through 23 above as if

 5   stated fully herein, and further allege as follows:

 6           25.      At all material times, Main Street has failed to make employee benefit

 7   contributions to the Trust funds for the delinquent period of January 2014 through current.

 8           26.      Main Street owes the Trust Funds an unknown amount in contributions for

 9   January 2014 through current. The total amount owed will be proven on motions or at trial.

10           27.      Under the terms of the Trust Agreements creating the trust funds and ERISA

11   §502(g)(2), Main Street is obligated to pay liquidated damages, interest, reasonable attorney’s

12   fees, and costs and expenses of suit.

13           28.      Main Street owes an unknown amount in liquidated damages, interest, and

14   attorney’s fees and costs for January 2014 through current. The total amount owed will be

15   proven on motions or at trial.

16                                      V. PRAYER FOR RELIEF

17           Plaintiffs request the Court enter the following relief:

18           A.       An order in equity compelling Main Street Electric, Inc. to submit to an audit

19                    and provide all the documents and payroll records necessary to complete an

20                    audit of its books and records for January 2014 through present, or in the

21                    alternative, enjoining Main Street Electric, Inc. from further breaches of its

22                    obligations under the CBAs;

     COMPLAINT FOR BREACH OF COLLECTIVE                                          BARLOW COUGHRAN
                                                                             MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 5                                                1325 FOURTH AVE, SUITE 910
                                                                                  SEATTLE, WA 98101
                                                                                     (206) 224-9900

       5300 075 dd11wd0153
              Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 6 of 9



 1          B.       For judgment against Main Street Electric, Inc. for all amounts found to be due

 2                   and owing for January 2014 through the date of judgment herein;

 3          C.       For such other and further relief as this court deems just and equitable.

 4
            DATED this 11th day of June, 2020.
 5
                                                     /s/ Douglas M. Lash
 6                                                  Douglas M. Lash, WSBA # 48531
                                                    BARLOW COUGHRAN
 7                                                  MORALES & JOSEPHSON, P.S.
                                                    Attorneys for the Plaintiff Trust Funds
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

     COMPLAINT FOR BREACH OF COLLECTIVE                                           BARLOW COUGHRAN
                                                                              MORALES & JOSEPHSON, P.S.
     BARGAINING AGREEMENT – 6                                                 1325 FOURTH AVE, SUITE 910
                                                                                   SEATTLE, WA 98101
                                                                                      (206) 224-9900

      5300 075 dd11wd0153
Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 7 of 9




                   EXHIBIT A
                                   Case 2:20-cv-00910-MJP Document 1 Filed 06/11/20 Page 8 of 9

                                                                      LETTER OT'ASSE¡ru                       -    A
            ln signing this letterof assent, the undersigned firmdoes hereby authorizer                            Cascade

                                                                               as   iu   collectivc bargaining reprcsentative for         all mancrs containcd in or pcrtaining to the


        currcnt and any subscqucnt approvêd                               Inside                                                    labor agrccmclt bcn¡recn thc


        r         Cascade ChaFter, NECA                                                                                                              and l-ocal Union
                                                                                                                                                                                    3 lgt            IBEr¡\¡


        fn doing so, thc undenigncd iìrm agrecs to comply with, and bc bound             b¡   all of thc provisions cont¿incd in said cunent and subsequent approved labor

        åEecmcnrs. This authoriz¡rion,      in   compliancc with thc cu¡rent approved labor agrceacnt, shall bccomc effectivc on the
                                                                                                                                                                               t llth                day of


            Ausust                           l ggT      _. It   shall remain in ctfcct until lcrminated by the undersigned employer giving writtcn noticc to                                               ¡hc



                     Ca            ChaDter         NECA                                                                                      and to thc Loc¿i Union at lcast one hundred


        fifry (150) dals pnor to thc thcn current anniversary date of thc appiicablc approved labor agreement.

           Thc Employer agrees rha¡ if a majoriry of is employecs au¡horizc thc l¡cal Union to rcprescnt them in collcc¡ive bargaining the Employcr will rccognize the
 ,      I-ocal Union æ thc NLRA Secdon 9(a) collcctive bargaining agcnr for all cmployecs pcrforming electrical construction work within the jurisdiction of the l¡c¿l
,;      Union on all prescnt and fu¡ure jobsites.
'i,
:tl
                                        issued by ¡he United States Disrrict Coun for thc Dis¡rict of Maryland on Oc¡ober 10, 1980, in Civil Action HM-77-1302, if the
            In accordancc wirh Orders
 l"     undcrsigncd èmploycr    is nor ¿  member of thc National Elec¡rical Contrac¡ors Association, ùis letter of asscnt shall not bind thc Parties ro any provision in thc
    ,   above-menrioned aqreemcrr requiring paymen! in¡o the Narional Etcctrical Industry Fund, unless the abovc Orders of Court shall be stayed, revcrsed on appeal,
        or othcrwisc nullified-
                                                                                                                                       /\                     i:Ì
                                                                                                                                             Ftr f            !-"il   O \/
        SIIBJECTTO TI{E APPROVAL OF THE INTERNATONAL PRESIDENT,                                                                                                       0FF¡üi: * i.,j.i   r.t:rit
            Maln Street                                                       NC
                                                                                                                                             tcr                      î r99ð
            P.O. Box 1856 (824 Maín                     St.)            Phone       tl (206) 673-Main                                                            J.J. Bariv f.'i.   ,     .,.

                                                                                                                                   T'ìt: iìpprûvel
            Edmonds,       l,IA     98020    -t$ç¿b                                                                           i,,..,r,ìiìijf,iilAl
                                                                                                                                                     ä
                                                                                                                                                              ric)ûs {ìot    maftEiirc
                                                                                                                                                                      iê this agreemcnl.
            City, State (Abbr.) Zp Code
        6
            Federal Employer lden¡ification No.:
                                                                           ql-l                   t-7
                                                                                                    SIGNED FOR TI{E IINION
                                                                                                                                                     t              l9l          IBEW
        SIGNEÐ FOR TT{E EMPLOYER

        BY7                               t-honnûA
                                           signature)
                                                             )                                      BY7
                                                                                                                                                                           )
        NAME E Terry
                                                                                                               E
                                   Hu¡nann                                                          NA-lv{E        M.ï'l¡-n        T         f'nal-a
                                                                                                                                                         -t


        TITLEiDATE             Orrmer                    Dare:
                                                                 q   -'rt/-q I                      TITLFJDATE Br:siness                                        âçcr              Tìal-¡.


                                                     INS IiiUÇTIANS (All items musr be comPl€led in oÉet for ass€ntto bð process€d)
                                                                                                    , E¡'ÍPLOYER'S NAME & ADDRESS
        ' NAME      OF CHAPTER OR ASSOCIATION
          Inscrt full namc of NECA Ctapter or Conlraclors Association involvcd.                         Print or rype Company namc & address.
        2
          TTPE OF AGREEIyÍEI.TT
                                                                      Ouaide                        6
                                                                                                        FEDERAL EMPLOYER IDENIFICAÏON NO'
         ..Insert type of ageemcnr- Erample: Inside, Outside Utiliry,
           Commcrcial, Outsidc Telephoni, Residenrial, Moror Shoþ, Sig, Trec                            inscrr rhe idcntific¿tion numbcr which must apPcar on all forms filed
          Trimmiog ctc The Local Ùnion must obtain a s€paratc ítssent !o each                           by rhc employer wi¡h thc Intcrnal Rcvenuc Scrvicc-
          agrccmcn! thc eoploycr is asscnting to-
        ! f-ocef UNioN                                                                              'sIcNAItREs
                                                                                                    T
                      Numbcr
            I¡scrr l-ocal Union                                                                         SIGNER'S NAME
        . gççCffyg O¿fg                                                                                 Prirr or typc tbc namc of thc pcrson signing rhc l-ct¡er of Asscnl
                               asscnt for this employcr bccomcs effecrivc. Do not
            r.scrt datc rhat tbc                                                                        In¡cr¡ational Otticc copy must conrai¡t actual sis¡alures'nol rcpro-
                ¿grccmc¡t d¿tc udcss rh,t is to bc thc tffectivc da¡c of ¡his Asscnc                    duccd-of a Company represenutivc as wcll as a l-ocal Union ofEccr'
        ì
                                                                                                                                                                                                    AFTER
        AMIMMUM oFFryE coplEs oFTIIEJoTNTSIGNED Asseqrs WsrseSElrrrorHE INTERNATIONAL oFFIcEFoR PROCESSING'
        AI'PROVALTHEINTERNAIONAL OFFICEWTLL RETAIN ONECOpyFoR OUTRFIT trs,FORWARD ONE COPYTO.TITEIBEW DISTzuCTVICE
                                                                                                         COPY FOR THEIR
        PRESIDENT AI.{D RETURN THREE COPIES TO THE LOCAL UNION OFFICE TI{E LOCAL UNION ST{ALL REIAIN ONE
        FILES AND PROVTDE ONE COPY TO THE STGNATORY EMPLOYER AìrD ONE COPY TO TI{E LOCAL NECA CHAPTER.
                                                                                                                                             copics of tbc form
        IMpORTANT: Thcsc fsrms arc prinred oa spccial papcr and no carbon papcr'is lcquired for duplicate copics. Remove from thc pad enough
        for a complctc sct and complctc the form.
                                                                                                                                         ,
                                                                                                                                                                                                   téío=   øc
                                                        OF ÀSSENT
                                                I¡ETTERDocument
                               Case 2:20-cv-00910-MJP             - À 06/11/20 Page 9 of 9
                                                                1 Filed
    lh   signing this letterof assent, the undersigned firm does herebyauthorize
                                                                                         1
                                                                                                                  Cascade Chapter, ;l.E.C.A                    r




                                                                        as its collective bargaining representative for all matters contained in or pertaining     to the


current and any subsequent approved        '   Liohtinq & Fìxture llaintenance                                        labor agrccment between the


                     Casc ade      Chanter. l,l.E.C.A.                                                                         and   L¡cal Union   3       19lIssw

In doing so, the undersigned firm     agrees to comply   with, and be bound by, all of the provisions contained in said current and subsequent approved labor

agreements. This authorization,      in   compliance   with the current approved labor agreement, shall become effective on the               tl!!¡-               day of

    September                             2004 .It      shall remain   in   effect until terminated by the undersigred employer giving written notice              to   the


                     Cascade Chapter" i'l,E.C.A,                                                                          and to the l-ocal Union at least one hundred


fifty (150) dap prior to the then current anniversary date of the applicable approved labor agreement.

 The Employer agrees that if a majority of its employees authorize the l-oe¡l Union to represent them in collective bargaining, the Employer will recognize the
I¡calUnion as the NLRA Section 9(a) collective bargaining agent for all employees performing electrical construction work within the jurisdiction of the l-ocal
Union on all present and future jobsites.

  In accordance with Orders issued by the United States District Court for the District of Maryland on October 10, 1980, in Civil Action HM-77-1302, if the
undersigned emptoyer is not a member of the National Electrical C-ontractors Association, this letter of assent shall not bind the Parties to any provision in the
above-mentioned agreement requiring payment into the National Electrical Industry Fund, unless the above Orders of Court shall be stayed, reversed on appeal,
or otherwise nullified.

SUBJECT TO TTIE APPROVAL OF THE INTERNATIONAL PRESIDENT, IBEW
     Main Street          Electric, Inc.                                       206-673-Main
r Name of Firm                                                                                b L¿l(e
     P.0.      Box 1856 (gZ4 Uain Street)

     Edmonds         l^lA    98020-1856

ó
    Federal Employer Identification No.:         9t-18949L7
SIGNED FOR THE EMPLOYER                                                                  SIGNED FOR THE UNION                 3         191    IBEW

BY?
             ¿
               W          (original signature)
                                                                                         BY7
                                                                                                                       (original          )
NAME              TerrY     Humann                                                       NAME       ' l¡ì'l tnn I       Fn   ctor
TITLEIDATE owner                                 Date:        0                          TTII-WDATtr Busi ness Mana                     er             Date:            -d7
                                                             ¡t ms must be completed in ord€r.lor assent to be processed)
                                               INSTRUCTIONS (All
                                                                                     5
' NAME OF CHAPTER OR ASSOCIATION                                                       EMPLOYER'S NAME &,ADDRESS
  Insert full name of NECA   Chapter or Contractors Association   involved'             Print or type Company name & address.
2
  TYPE OF AGREEMENT
                                                                                     ó
  Insert type of agreement. Example: Inside, Outside Utility, Outside                  FEDERAL EMPLOYER IDENTIFICATION NO.
  Commercial, Outside Telephone, Residential, Motor Shop, Sign, Tree                   Insert the identification number which must appear on all forms filed
  Trimming, etc. The l¡cal Union must obtain a seParate assent to each                  by the employer with the Internal Revenue Service.
  agreement the employer is assenting to,
3
    LoCAL UNION                                                                          'SIGNATURES
                                                                                         8
  Insert l-ocal Union Number.                                                                SIGNER'S NAME
4
  EFFECTTVE DATE                                                                             Print or type the name of the person signing the l,etter of Assent.
  Insert date that the assent for this employer becomes effective. Do not                    International Office copy must contain actual signatures-not repro-
  use agreement dafe unless that is to be the effective date of this Assent.                 duced-of a C.ompany representative as well as a l-ocal Union officer.


AMINIMUMOFFIVECOPIESOFTTIEJOINTSIGNEDASSENTSMUSTBESENTTOTHEINTERNATIONALOFFICEFORPROCESSING.                                                   AFTER
APPROVAL, THE TNTERNATIONAL OFFICE WILL RETAIN ONE COPY FOR OUR FILES, FORWARD ONE COPY TO THE IBEW DISTRICT VICE
PRFSIDENT AND RETURN TFIREE COPIES TO THE LOCAL UNION OFFICE. TIIE LOCAL UNION SHALL RETAIN ONE COPY FOR TT{EIR
FILES AND PROVIDE ONE COPY TO THE SIGNATORY EMPLOYER AND ONE COPY TO THE LOCAL NECA CHAPTER.
IMPORTANT These forms are printed on special paper and no carbon paper is required for duplicate copies. Rentove from the pad enough copies of the form
for a complete set and complete the form.

IBEW FORM 302 REV.6/94                                                                                                                                    oéffib .".
